Citation Nr: 0627129	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-25 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1969, including combat service in Vietnam.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating determination by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which assigned an 
initial evaluation of 30 percent for PTSD after granting 
service connection for this disability.  During the pendency 
of the appeal, the evaluation for the disability was 
increased to 50 percent.  The veteran has continued his 
appeal for a higher evaluation.

In October 2003, jurisdiction over the claims file was 
transferred to the RO in Boston, Massachusetts.  In February 
2005, the Board remanded the case to the RO for further 
evidentiary development.  The requested action has been 
completed, and the case has been returned to the Board for 
further appellate consideration.

The Board notes that after the case was received at the 
Board, the veteran's representative submitted additional 
evidence and waived the veteran's right to have this evidence 
initially considered by the RO.


FINDING OF FACT

Throughout the initial evaluation period, the social and 
occupational impairment from the veteran's PTSD has most 
nearly approximated deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, 
but not higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the veteran's was initially provided 
VCAA notice in January 2001, prior to the initial 
adjudication of his claim.  However, due to deficiencies in 
this notice, he was not provided with VCAA complaint notice 
until April 2005.    Although the originating agency has not 
specifically requested the veteran to submit all pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  After notice was 
provided, the veteran was provided ample time to submit or 
identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision because the Board has determined that a higher 
rating is warranted for the veteran's PTSD from the earliest 
possible effective date, the effective date of service 
connection.  

The record reflects that VA assisted the veteran by affording 
him an appropriate examination.  In addition, VA has obtained 
service medical records and post-service treatment records.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such available evidence.  In sum, the Board is satisfied that 
VA has complied with the duty to assist provisions of the 
VCAA and the implementing regulation.  

Following provision of the required notice and completion of 
all indicated development of the record, the originating 
agency readjudicated the veteran's claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  Therefore, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non prejudicial to the veteran.  


Evidentiary Background

The evidence shows that the veteran served as an Infantry 
Unit Commander during his service in Vietnam.  His awards and 
decorations include the Combat Infantryman Badge and Bronze 
Star Medal with "V" device.  

In April 1985, the veteran underwent a psychological 
evaluation at the Veterans Outreach Program at a private 
facility.  The veteran reportedly experienced a lot of 
emotional distress and isolation after returning from 
Vietnam.  The veteran had spent most of his life in outdoor 
related activities, particularly in wilderness areas that 
require survival skills and individual operations.  Acute 
PTSD was diagnosed.  It was noted that the veteran had lived 
a very controlled and guarded lifestyle since returning from 
Vietnam.  He had adjusted well within socially accepted 
boundaries for behavior, given his sense of isolation and 
emotional sensitivity.  He had trouble with emotional 
expression and with trust of others, preferring intellectual 
and emotionally distant interactions.  He showed some signs 
of hyper alertness.  He had emotional blunting particularly 
in his relationships with women.  Treatment records from 
March to June 1985 show participation in group and individual 
therapy.  

Private treatment records from Access to Psychiatry, Inc., 
dated from June 1997 to March 1998, show that that the 
veteran was treated for obsessive compulsive disorder and 
PTSD.  He was living with his girlfriend who was "not the 
right one."  He had no suicidal ideations, nightmares, or 
flashbacks.  His speech was normal and his thought process 
was coherent.  He had no hallucinations or delusions.  His 
appetite, sleep, and libido were normal and he was oriented 
to person, place, time, and situation.  He had intact memory, 
insight and judgment.  He was prescribed Paxil and 
Wellbutrin.  

A June 2001 intake history from the Vet Center in Brockton, 
Massachusetts, completed by J.D.T., a Readjustment Counseling 
Therapist, indicates that the veteran reported experiencing 
symptoms of PTSD since his return from Vietnam.  He avoided 
activities, places, or people in large numbers.  His 
persistent symptoms included difficulty falling or staying 
asleep, irritability, anger, difficulty concentrating, and 
exaggerated startle response.  His disability caused 
clinically significant distress and impairment in social, 
occupational, and other important areas of functioning.  

On examination, the veteran was neat, friendly, and 
cooperative.  He had above average intelligence and was aware 
of the time, his surroundings, and with whom he was speaking.  
His judgement was good and his speech was appropriate.  His 
memory function was normal.  His affect was that of someone 
who was anxious agitated, and angry.  His motor activity was 
agitated, restless, and easily startled.  He reported no 
delusions, disorganized thinking, or hallucinations.  His 
appetite was average.  He reported no recent weight change.  
He had sleep disturbances with nightmares and sweats.  He had 
major emotional numbing, but reported no suicidal or 
homicidal thoughts.  

The veteran complained of irritability with clients he 
perceived as "constant whiners" and worried that this could 
place his employment in jeopardy.  He jogged 5 miles 3 times 
a week to control anger, depression, hypertension, and high 
cholesterol.  The impact of the veteran's miliary service was 
noted to have left him isolated from everyone.  He was a 
different person socially, emotionally, and spiritually as a 
result of his military service.  He reported that he was a 
loner, not easily reached by others.  He had never married or 
had children.   

The veteran reported having a difficult time functioning 
socially or interpersonally.  After being discharged from the 
military, he had held many jobs such as house painter, 
laborer, outdoor skills instructor at an adventure youth 
program, backhoe operator, and field instructor for troubled 
youth.  He had a bachelor's degree in journalism and Master's 
degrees in Experiential Education and Social Work.  He had 
worked at various VA Vet Centers since 1990.  He had lived 
with his girlfriend since 1996, but did not have the heart to 
kick her out.  

The veteran worked 50 hours per week.  He took care of his 
mother's finances and coordinated her care.  He was over 
stressed at work with a caseload of nearly 80 clients and new 
referrals almost every week.  The pertinent diagnosis was 
PTSD.  The Global Assessment of Functioning (GAF) score was 
45.  

In a June 2001 letter, J.D.T. noted that the veteran's 
difficulty in controlling his emotions had led to friction at 
his work.  Since his functional performance was impaired in a 
variety of contexts (e.g. family, social, and occupational), 
he had pervasive feelings of defensiveness, suspiciousness, 
mistrust, and rage which contributed to increased social 
isolation and difficulty in responding appropriately to daily 
stressors and environmental demands.  

In August 2001, the veteran submitted his claim for service 
connection for PTSD.  The record reflects that he was 
employed at the VA Vet Center at the time of his application 
for VA benefits. 

During VA examination in May 2002, the veteran reported that 
he continued to have high levels of anxiety, irritability, 
homicidal ideation, and arousal.  He also had difficulty 
sleeping and concentrating with exaggerated startle response.  
The veteran reported that he had been a workaholic which 
helped him to cope, but he was in the process of 
decompensating.  His medication included Klonopin and Celexa.  
He reported that thunderstorms and fireworks were very 
upsetting to him. The veteran continued to care for his 
mother and look after his autistic brother in a fraternal 
way.  Work had been extremely difficult for him and he was 
being "challenged" by a co-worker.  

On mental status examination, the veteran was noted to be 
highly intelligent.  His memory for events of the war was 
highly remarkable and he appeared to be of superior 
intelligence.  His speech was within normal limits and he 
used intellectualization as a coping mechanism.  His affect 
was of an individual who used his ego strength to cope with 
the high levels of anxiety, irritability, moodiness, 
depression, and anxiety.  His motor activity was agitated.  
His judgement was good.  There was no evidence of any major 
thought disturbance.  He reported major sleep disturbance and 
had sleep apnea.  While he once had high levels of suicidal 
ideation, these feelings had diminished.  However, he 
experienced high levels of homicidal ideation related to the 
anxiety and stress of work and his clients.  A GAF score of 
51 was assigned.  

In September 2002, J.D.T. noted that the veteran's condition 
had deteriorated since the terrorist attack on the World 
Trade Center in 2001.  The veteran was isolated and had 
continuous symptoms, including nightmares, flashbacks, 
paranoid obsessions, daily panic attacks, intrusive thoughts, 
and a sense of a foreshortened future.  His range of affect 
was restricted.  The veteran was also irritable and 
hypervigilant with an exaggerated startled response.  A GAF 
score of 48 was assigned.  

A VA outpatient treatment record dated in January 2003 notes 
that the veteran reported that his current combination of 
psychiatric medication had been beneficial with better sleep, 
less anxiety, less irritability, and no major change in 
previous level of intrusive thoughts or survivor guilt.  
However, he was less hyper and pressured.  He was still 
involved with his girlfriend of 12 years who resided in his 
home but was also involved with another woman.  He denied 
racing thoughts, spending sprees, grandiosity, or paranoid 
ideation, but admitted to thrill seeking.  He had partial 
insight into his behavior and inability to set limits.  

On examination, the veteran was pleasant and neatly groomed.  
His speech was less rapid and less pressured.  He was 
preoccupied with ambivalence about both his relationships and 
an inability to settle down or commit.  He admitted to 
intrusive thoughts and survival guilt.  He denied nightmares, 
flashbacks, or panic attacks.  He had no dissociative 
episodes and denied any suicidal or homicidal ideation.  He 
reported that his anger at a female co-worker was more 
manageable.  His mood was much more relaxed and his affect 
was animated and expansive.  He was alert and oriented times 
3 with intact memory.  His insight was fair and his judgment 
was fair to poor in terms of recent decisions.  A GAF of 55 
was assigned.  

In a letter dated in March 2003, the veteran described his 
homicidal ideation toward a co-worker.  His problems with 
this co-worker had disrupted his ability to concentrate and 
affected his job efficiency and productivity.  His current 
medication regimen was helpful; however, it was sedating and 
decreased his job productivity.  As a result, he discontinued 
his morning dose of Gabapentin.  He reported having 
nightmares following a reunion with fellow servicemen.  Since 
leading soldiers during a sustained fire fight in Vietnam, he 
had avoided leadership positions, preferring to maintain a 
low profile.  The was only able to relate to veterans who 
came to see him at the workplace.  

A September 2003 VA outpatient treatment record notes that 
the veteran continued to report that his medicine was 
beneficial with better sleep, less anxiety, less 
irritability, and no major change in previous levels of 
intrusive thoughts or survival guilt.  He reported that he 
was intrigued by the war in Iraq and the technology, and took 
2 days off from work to closely follow the March on Baghdad.  
He had been to a reunion and acknowledged the benefits of 
communicating with his peers.  He had cut back on his 
Gabapentin, Trazodone, and Celexa with adequate symptoms 
control.  However, he requested Ambien for insomnia for tough 
days.  

A November 2003 VA treatment record notes that the veteran 
continued to have intrusive thoughts, but had no nightmares, 
flashbacks, or panic attacks.  Similarly, he had no 
dissociative episodes and denied any suicidal or homicidal 
ideations.  He reported that his anger at a female co-worker 
was more manageable.  A GAF score of 50 was assigned.  

A May 2004 VA outpatient treatment record notes that the 
veteran continued to report that his medication was 
beneficial.  He reported a lot of stress at work with risky 
veterans who were distressed and suicidal.  One had made 
threats to kill him out of frustration with his claim.  
Another committed suicide while the veteran was at a reunion 
in Texas.  He reported a lot of conversations with his 
buddies and admitted to having a few drinks.  The veteran had 
not needed or sought Ambien since his last visit.  His sleep 
and hyper arousal symptoms were well controlled with current 
medication.  He continued to live with his girlfriend and 
continued to see another women.  

An August 2004 treatment record notes that the veteran had 
decided to terminate his relationship with the second woman.  
He had lost interest and felt guilt and was turned off by her 
become demanding.  The veteran also felt burnt out at work 
with no energy reserves.  

The veteran reported a few nightmares after watching the news 
during treatment in October 2004.  He had no flashbacks, 
panic attacks, dissociative episodes, suicidal ideations, or 
homicidal ideations.  His anger at a female co-worker was 
more manageable.  His mood was "OK," but he was "a little 
stressed out."  His affect was animated and less expansive.  
A GAF score of 55 was noted.  

The veteran underwent a private psychological examination in 
January 2005.  The veteran's medications at the time included 
Celexa for depression, Gabapentin for anxiety, and Trazodone 
for insomnia.  The veteran experienced distressing intrusive 
thoughts about Vietnam on a daily basis.  He had vivid images 
of combat and the people he lost.  He tried to keep busy and 
often tried to lose himself in his work.  He worked 11 to 12 
hours per day as he did not want to have time to think.  He 
had been employed at the Vet Center for 15 years.  Before 
that, he worked with Outward Bound in the swamps of Florida 
and rivers of North Carolina and Georgia, much like he did in 
Vietnam.  The news about the war in Iraq, constantly 
triggered thoughts of Vietnam.  He tried to avoid triggers of 
Vietnam.  He did not watch movies or television shows on 
Vietnam or concerning war in general.  He cared for his 
mother who had Alzheimer's and his brother who was autistic.  
It was noted that neither of them could establish a close 
relationship with him due to their biological difficulties.  
The veteran had a girlfriend who had been living with him for 
8 years.  While it was noted that this was a platonic 
relationship, the veteran was prescribed Levitra and 
Caverject for erectile dysfunction.  The veteran had a very 
restricted range of affect.  He had difficulty sleeping even 
with his medication.  He was also easily irritated.  This had 
caused a great deal of difficulty with a co-worker, also a 
Vietnam veteran, who he saw as a slacker and trouble maker.  
He said that he would not kill this co-worker, but has had 
homicide ideations.  He also had difficulty concentrating and 
exhibited exaggerated startle response.  

The veteran was felt to have a severe case of PTSD that had 
negatively and severely impacted both his social and 
occupational functioning.  While he had work acquaintances, 
he had no real friends and did not attend social events.  He 
had little time to play, relax or vacation.  Recreation 
consisted of walking or canoeing by himself.  He was fearful 
of establishing close relationships, having lost so many 
comrades in Vietnam.  Despite his two Master's degrees, 
throughout most of his employment, the veteran was under 
employed, sometimes at marginal jobs.  

While he had been employed at the Vet Center for 
approximately 15 years, he felt that he was clinging to his 
job by his fingernails.  He had a major animosity toward a 
co-worker and was afraid of "losing it."  He tried to avoid 
this co-worker whenever possible.  Despite his employment, 
the veteran was felt to be impaired with respect to 
occupational functioning.  The pertinent diagnoses were PTSD, 
chronic, severe, with reexperiencing, avoiding, and 
hyperarousal symptoms, and major depressive disorder, 
recurrent, severe.  A GAF of 45 was rendered.  

A VA outpatient treatment record dated in April 2005 notes 
that the veteran had "a lot of friction at work" with a 
coworker and distressed and suicidal clients.  His case load 
had increased significantly and he was spending more hours at 
work.  He denied racing thoughts, spending sprees, 
grandiosity, or paranoid ideation, but admitted to thrill 
seeking.  He had good insight into his behavior and his 
inability to set limits.  He was pleasant and neatly groomed.  
His speech was less rapid and less pressured.  He was 
preoccupied with stressful clients and conflicts at works and 
his inability to settle down or commit.  He was driven by 
compassion or guilt and admitted to intrusive thoughts and 
survivor guilt.  He had a few nightmares when he watched the 
news, but had no flashbacks or panic attacks and no 
dissociative episodes.  He denied suicidal or homicidal 
ideations.  A GAF score of 55 was assigned.  

In a letter dated in April 2005, J.D.T. reported that the 
veteran continued to have severe and progressively worsening 
deficiencies in most areas of functioning, particularly the 
work place.  He also had nearly continuous irritability and 
depression.  These deficiencies affected his ability to 
function appropriately and effectively, and adapt to the 
routine stresses and circumstances of his occupation.  The 
veteran also continued to have difficulty in establishing and 
maintaining effective relationships.  The GAF score was 40.  
It was felt that the veteran had moderate vocational 
impairment and total social impairment.  

In a June 2005 statement, the veteran reported an increase in 
symptoms as a result of seeing service members returning from 
Iraq.  This caused him to relive his own homecoming, 
disorientation, depression, and suicidal ideation.  He 
reported nightmares and intrusive thoughts.  He continued to 
have difficulties with a co-worker necessitating medication 
to keep his anger in check.  He reported that it was 
difficult to live with his girlfriend.  

During VA treatment in June 2005, the veteran reported 
continued stress and friction at work with a female co-
worker.  He also had difficulty due to the increased 
evaluations required as a result of soldiers returning from 
Iraq.  He was involved with a woman who was a caretaker at 
his mother's assisted living facility.  However, he 
terminated this relationship because of feeling guilty about 
cheating on his girlfriend.  He noticed an increase in sexual 
dysfunction with decreased libido despite using Viagra.  His 
thought process was preoccupied with stressful clients and 
conflicts at work and an inability to settle down or commit.  
He admitted to intrusive thoughts and survival guilt and an 
increase in nightmares when watching the news.  However, he 
had no flashbacks or panic attacks and no dissociative 
episodes.  He denied suicidal or homicidal ideation.  A GAF 
score of 55 was assigned.  

Pursuant to the Board's prior Remand, the veteran was 
afforded a VA psychiatric examination in September 2005.  At 
the time of the examination, the veteran was stilling living 
with his girlfriend.  He continued to work as a social worker 
at a Vet Center where he had worked since 1990.  The 
examining psychiatrist reviewed the veteran's claims folder, 
including his VA outpatient treatment records, prior 
compensation and pension examination reports, and private 
medical records.  The veteran's major problems were with his 
coworkers and he had homicidal ideations toward a female co-
worker.  He had thoughts of killing her with a knife and then 
turning the knife on himself.  However, he did not want to 
hurt himself.  He also had intrusive thoughts and nightmares 
of his service in Vietnam.  He denied missing time from work 
due to his disability.  He lived with a girlfriend who had 
nowhere to go.  The reported having a few illicit romantic 
relationships; however, he later stated he was a loner and 
did not have any friends.  He had a negative history of 
violence or assaultiveness and no history of suicide attempt.  

On mental status examination, the veteran was noted to be 
casually dressed, polite and cooperative during the 
interview.  He was tense, but alert and oriented.  His basic 
fund of knowledge was intact and his speech was highly 
articulate.  He scored "pretty well" on a cognitive memory 
test and had no cognitive impairment.  His main problem was 
his preoccupation with his co-worker.  He felt annoyed with 
every movement of hers.  When she slammed the door, his 
startle response was aggravated.  His mood was okay and 
helped by medication.  He used to be more intense in mood, 
but got better when he started with Gabapentin.  He felt 
anxious, but the anxiety was not as intense as before his 
treatment.  He denied feeling depressed and there was no 
feeling of hopelessness.  He was highly angry and irritable 
and focused on his relationship with his co-worker.  He had 
homicidal and suicidal fantasies.  He was hypervigilant and 
carried a pocketknife to cut his nails.  He also had several 
pepper sprays.  The pertinent diagnoses were PTSD, severe, 
chronic, persistent, and affective disorder, rule out bipolar 
disorder.  A GAF score of 55 was rendered.  
 
The examiner noted that the veteran had severe psychosocial 
functioning problems.  Due to PTSD, he had hyperarousal, mood 
instability, and homicidal and suicidal ideation, that 
severely impacted upon his level of occupational functioning 
and social functioning.  Despite his two master's degrees, 
the veteran was definitely underemployed and underachieved.  
He was hindered by his mood instability and PTSD symptoms.  
He had no social life and no friends and his relationship 
with his girlfriend was impaired.  His depressed improved 
after treatment, but his mood instability was an ongoing 
problem.  

During subsequent treatment in October 2005, he reported 
continued stress, but less friction at work with his female 
coworker.  His sleep and hyperarousal symptoms were well 
controlled with medication.  He maintained a relationship 
with his live-in girlfriend.  His mood was okay, but a 
"little stressed out."  His affect was animated but less 
expansive.  He had fair judgment, which was noted to be 
improved in terms of recent decisions.  

A January 2006 treatment record notes that the veteran 
continued to be employed as a readjustment counselor.  He 
reported that his medication had been beneficial in terms of 
better sleep, less anxiety, and less irritability.  He was 
less hyper and less pressured.  However, there was no major 
change in his previous level of intrusive thoughts or 
survivor guilt.  A GAF score of 50 was assigned.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2005).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005), a 50 
percent evaluation is warranted for PTSD if there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2005).

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 21- 30 is indicated when "Behavior is 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.

A score of 31-40 is indicated when there is, "Some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.


Analysis

The veteran is seeking a higher initial disability rating for 
his service-connected PTSD, which is currently evaluated as 
50 percent disabling.  The veteran essentially contends that 
the symptomatology associated with his PTSD is more severe 
than is contemplated by the currently assigned rating.  

Although many of the symptoms displayed by the veteran, as 
reflected in the medical findings of record, are no more than 
moderate in degree, and many of the symptoms enumerated for a 
70 percent rating under the rating criteria are not shown in 
the medical evidence, the question before the Board is 
whether the social and occupational impairment from the 
disability is sufficient to warrant a higher rating.  In the 
Board's opinion, the GAF scores, persistent homicidal 
ideation, and other severe symptomatology associated with the 
disability are indicative of social and occupational 
impairment that more nearly approximates the deficiencies in 
most areas required for a 70 percent rating than the reduced 
reliability and productivity contemplated by the assigned 
rating of 50 percent.  

Although some of the veteran's GAF scores have been above 50, 
a number have been 50 or below.  While there is no strict 
correlation between GAF scores and any particular disability 
rating, the Board believes that the "major impairment in 
several areas," indicated by a GAF score in the 41 to 50 
range, is more serious than the "reduced reliability" 
contemplated by a 50 percent rating and more closely 
approximates the "deficiencies in most areas" contemplated 
by the 70 percent disability rating.  

Moreover, the record reflects that the veteran is very 
intelligent and has an outstanding education but is 
underemployed and struggles in his current employment because 
of homicidal ideation toward a coworker and difficulty 
dealing with stress.  He appears to have no friends and no 
social life other than some romantic involvements.  

Accordingly, the Board concludes that the disability warrants 
a 70 percent rating throughout the initial evaluation period.

With respect to whether a 100 percent rating is warranted, 
the Board notes that the veteran has maintained full-time 
employment at the Vet Center throughout the initial 
evaluation period, has maintained a relationship with his 
live-in girl friend, and has also been involved with other 
women.  Although he has homicidal ideation toward a coworker, 
he has worked with this woman for years without harming her 
and it does not appear that there is a persistent danger that 
he will.  In addition, none of the other symptoms associated 
with a 100 percent rating have been shown.  In sum, the 
evidence in this case demonstrates that the social and 
occupational impairment from the disability does not more 
nearly approximate the total required for a 100 percent 
rating than the deficiencies in most areas contemplated by a 
70 percent rating.    

Accordingly, the disability does not warrant more than a 70 
percent rating.


							(CONTINUED ON NEXT PAGE)


ORDER

A disability rating of 70 percent for PTSD is granted, 
throughout the initial evaluation period and subject to the 
criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


